Citation Nr: 0916463	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
posttraumatic stress disorder (PTSD); for the period prior to 
May 2, 2006, evaluation in excess of 50 percent; for the 
period beginning May 2, 2006 (exclusive of the period from 
July 24, 2006 to October 31, 2006 during which time a 
temporary total evaluation was assigned pursuant to 38 C.F.R. 
§ 4.29), evaluation in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.


FINDING OF FACT

For the entire period of the appeal, the Veteran's service-
connected PTSD symptoms are shown to be severe in nature and 
more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for the service-connected PTSD for 
the period prior to May 2, 2006 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 
9411 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD for the 
period beginning on May 2, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic 
Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his disorder.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a January 2008 Supplemental 
Statement of the Case.    

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, the Veteran was 
fully notified of the assigned disability ratings and 
effective date for the ratings for his service-connected PTSD 
in the appealed rating decision. 

Finally, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In Vazquez-
Flores, the Court found that at a minimum adequate VCAA 
notice requires that a claimant be notified of the following 
four items to substantiate a claim for increased evaluation.  
First, the claimant must provide, or ask the VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Second, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letter was in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected PTSD had worsened.  Nevertheless, the VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  As 
such, the Veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disabilities on his everyday life in support of his claim 
during his multiple VA examinations.  Additionally, he 
submitted voluminous VA treatment records in conjunction with 
his claim.  These actions reflect actual knowledge of the 
evidence necessary to substantiate his claim, namely evidence 
showing that his PTSD had gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of PTSD symptoms, paralleling the relevant diagnostic 
criteria.  These discussions, along with the Veteran's access 
to his VA examination reports (indicated in his 
representative's April 2009 statement, as the claims file had 
been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim for 
increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the January 2006 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A.	Facts

In a May 2001 rating decision, the RO allowed service 
connection for PTSD and assigned a 10 percent rating 
effective March 21, 2001.  In a February 2002 rating 
decision, the RO increased the Veteran's rating for his 
service-connected PTSD to 30 percent effective March 21, 
2001.  In an August 2002 rating decision, the RO increased 
the Veteran's rating for his service-connected PTSD to 50 
percent effective March 21, 2001.  

The Veteran filed a claim for an increased rating in August 
2003.  A January 2004 rating decision continued the 50 
percent rating for PTSD.  In a February 2007 rating decision, 
the RO increased the Veteran's rating for his service-
connected PTSD to 70 percent effective May 2, 2006.  A 
temporary total evaluation, pursuant to 38 C.F.R. § 4.29, was 
assigned for the period from July 24, 2006 to October 31, 
2006.  Subsequently the increased 70 percent evaluation 
resumed on November 1, 2006.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the Veteran's claim for an increased evaluation for the 
service-connected PTSD remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).

The record is replete with post service treatment records 
documenting the treatment the Veteran received for his 
service-connected PTSD.  In an October 2002 VA treatment 
record, the veteran reported that he worked 2 jobs, loved his 
work and was doing well with work; however, when he got home 
he isolated himself and had recently distanced himself from 
his girlfriend.  He watched television and worked on the 
computer but avoided socialization.  He also felt a little 
"under the weather."  Reported energy, concentration and 
appetite were intact.  He had no suicidal ideation.  He did 
report that he might miss a few medication doses.  He 
continued to experience intrusive thoughts of Vietnam and 
often slept with the lights to protect against potential 
intruders.  Helicopters readily triggered thoughts of 
Vietnam.

Objectively, he was well groomed, cooperative and 
interactive.  There was no agitation and eye contact was 
fair.  His speech was normal, mood was bland and affect was 
restricted.  He had no psychotic symptoms or suicidal or 
homicidal ideation or plans.  He was goal directed and 
oriented with intact concentration and memory.  His insight 
and judgment were fair.  His PTSD was confirmed and he was 
assigned a Global Assessment of Functioning (GAF) score of 53 
which represented moderate social and occupational 
impairment.  

In a March 2003 VA treatment record, the Veteran reported 
that his disposition and attitude were better.  His sleep was 
better with Seoquel but he felt too groggy during the day 
which affected his work.  Work was better now that he was 
managing counselors rather than working directly with 
clients.  He reported that his interest and energy remained 
low; however, concentration and appetite were intact.  He had 
no suicidal ideation.  His mood varied but his days were 
better since beginning Fluoxetine.  He did report some 
erectile dysfunction.  Objective findings remained wholly 
unchanged from the October 2002 treatment record.  His PTSD 
was confirmed and he was assigned a GAF score of 55.  

In an October 2003 VA examination, the examiner recorded the 
Veteran's reported background, family and military history.  
The Veteran reported three traumatic events from his time in 
Vietnam, witnessing a friend get blown up by a booby trap, 
witnessing a plane crash in which everyone on board was 
killed and witnessing 30 Vietnamese locals getting blown up 
by a 500 pound bomb.  He continued to have dreams about 
people getting killed and his nightmares had gotten worse 
since the U.S. involvement in combat missions in Iraq.  He 
did not want to be around people.  He avoided going to 
concerts and other events where there were a lot of people.  
He was overly suspicious of other people and tried to isolate 
and hide out at work.  When in public, he liked to sit with 
his back to the wall to check out people coming through the 
door.  He reported that he was quite aggressive and sometimes 
inappropriate.  He complained of sleep trouble and if he took 
the prescribed sleep medication, he was too groggy.  Overall, 
he slept about 4-5 hours a night.

The Veteran's vocational history had been very itinerant.  He 
currently worked at Riverside Hospital.  His job performance 
was not particularly good and he had recently been demoted 
and given a 5 percent reduction in pay.  He had "gotten 
worse" and was too aggressive and now predominantly worked 
with staff.  He was twice divorced and had one grown son.  He 
claimed to be too aggressive with his wives and current 
girlfriend.  He had a history of drug addiction, 
predominantly heroin.  He spent time in jail for theft, 
burglary and grand larceny.  He appeared to be depressed 
throughout the examination.  He denied hearing voices or 
having manic symptoms.

Objectively, his responses appeared to be candid throughout 
the examination.  He was predominantly depressed throughout 
the examination and his affect appeared to be mildly 
constricted.  Although he complained about being irritable he 
did not appear to be labile during the examination.  His 
thought processes were goal directed and thought content was 
normal.  He displayed no ideas of reference, looseness of 
associations or plans or intents to harm himself or others.  
He had a nearly perfect score on the mini mental status 
examination.  He did fairly well on abstraction, missing only 
the more difficult one.

His diagnosed PTSD was confirmed and he was assigned a GAF 
score of 50 which represented serious social and occupational 
impairment.  The examiner commented that the Veteran appeared 
quite depressed and continued to have symptoms of PTSD.  The 
examiner noted that the Veteran was currently working, 
although he complained of barely functioning and reported 
that his PTSD symptoms were interfering with his work 
effectiveness.

In an April 2004 VA treatment record, the Veteran complained 
"I feel very angry all the time."  He reported that he 
continued to be irritable and angry frequently although he 
appeared to have somewhat greater energy and less symptoms of 
major depressive disorder.  He had been having infrequent 
nightmares (3-4 per month) and they did not bother him too 
much.  He had been getting approximately 6 hours of sleep per 
night and occasionally used Ambien to help with the sleep.  
He had no flashbacks but still often chose to avoid people.  
He still felt "jumpy" at times.  He was able to function at 
his job; however, he did feel overwhelmed at times.  He 
wanted to change professions in order to get away from his 
current job conflicts.  He recently got in an argument with 
his girlfriend ending with him throwing a shoe at her.  As a 
result, they are no longer living together.  

The Veteran saw a counselor at the Vet Center and felt time 
spent there was beneficial to him.  His depressive symptoms 
appeared to have shown some limited improvement.  He felt his 
energy was sometimes better; however, he still felt "flat."  
He reported that he had difficulty concentrating at work, had 
a poor appetite and a decreased interest in some of his 
normal activities; however, he had no suicidal or homicidal 
ideation or psychomotor retardation.  His main stressors were 
the argument with his girlfriend and the loss of his libido.

Objectively, his behavior, speech and orientation were 
normal.  His mood fluctuated between flat and hyped up, but 
was okay during the examination.  He had no impairment in 
thought processes or thought content.  His judgment was fair; 
however, the Veteran still expressed reluctance to take 
appropriate medications.  His PTSD was confirmed and he was 
assigned a GAF score of 52.  The examiner commented that the 
Veteran's PTSD was manifested by anger dyscontrol as 
demonstrated by his irritability at work and recent fight 
with his girlfriend.

In a September 2004 VA treatment record, the Veteran 
complained of more consistent dreams and that he was "edgy 
all the time."  He reported that he was still having trouble 
at work.  His new staff did not understand him.  He also 
taught adults at HCC one night per week and enjoyed that.  He 
felt teaching was less stressful than his current counseling 
position.  He was also concerned about upcoming changes at 
his job that might eliminate his position.

He reported that his dreams had increased and that he had 3 
in the past week, possibly related to an upcoming battalion 
reunion.  He woke up more during the night and found it hard 
to fall back asleep.  He maintained an interest in activities 
like listening to jazz music and working on the computer and 
had recently started taking piano lessons.  He did not go to 
any social functions and had recently missed a close cousin's 
wedding and the family reunion of the woman he was living 
with.  He did not think his living situation was working out 
and wanted to move out and get his own place; however, he 
thought he might give it more time for adjustment.

His energy was variable and he was still jumpy, anxious and 
had a poor appetite.  He had reportedly lost 10 pounds and he 
attributed his jumpiness to the 3-5 cups of coffee he drank 
every morning.  He stopped going to the Vet Center for 
therapy because it was too far from his house.  He also had a 
history of not taking his medication regularly because they 
made him feel weird.  He was hard on himself and felt guilty 
about his PTSD illness.  He thought if he worked hard enough, 
he could fix everything.  His diagnosed PTSD was confirmed 
and he was assigned a GAF score of 55.

In a January 2005 Vet Center record, the team leader reported 
that the Veteran's history in a combat zone along with his 
post-military history and the symptoms he presented during 
the course of his treatment supported an assessment of 
chronic and severe PTSD.  The Veteran reportedly had to 
resign his managerial position at Riverside Hospital because 
he could no longer tolerate the stress.  The team leader 
commented that the Veteran may be able to do some limited 
work in the future, but his anxiety and memory deficits have 
become disabling and it was unlikely that he would ever 
return to former levels of functioning.

In a February 2005 VA treatment record, the Veteran 
complained that his medications were not working.  He 
continued to struggle at work and had conflicts with others.  
He was not taking care of his hygiene well.  He continued to 
have conflicts with his girlfriend.  His appetite had 
decreased.  He had recently started back playing the piano 
and found it relaxing.  He had applied for some teaching 
positions because he found it more enjoyable than his current 
counseling position.  Objective findings remained wholly 
unchanged from previous examinations.  His diagnosed PTSD was 
confirmed and he was assigned a GAF score of 51.

In a November 2006 letter, the Chief Nursing Officer at the 
Riverside Hospital commented that during his employment, the 
Veteran continuously displayed behaviors consistent with 
unrealistic suspicions, guarded and paranoid of co-workers 
and sometimes uncontrollable, irate behavior (e.g. hitting 
fist on table during discussions with management).  The Chief 
Nurse Officer concluded that the Veteran did not have the 
capabilities to work with others because of his inappropriate 
behaviors as well as reported consistent nightmares, 
flashbacks, unrealistic intrusive solutions to problems and 
PTSD features.

In a December 2006 VA examination, the examiner recorded the 
Veteran's reported background, family and military history.  
The Veteran reported that since his last comprehensive VA 
examination, he had been going "downhill."  He reported 
that he was losing all his motivation and did not want to do 
anything anymore.  He still had nightmares that had increased 
in frequency lately.  He was also irritable with his 
neighbors and with his girlfriend especially.  Watching 
television had become even more irritating because he could 
not find anything he wanted to watch.  He "hated" his 
neighbors, commercials and some things his girlfriend said.  
He apparently was neglecting his hygiene because he never 
went anywhere and she encouraged him to clean up more.

Since his last examination the Veteran was unemployed and the 
examiner referenced the November 2006 letter from the Chief 
Nurse Officer at the Riverside Hospital in this regard.  For 
a while he did some piecemeal drug counseling but had not 
worked since March 2006.  He reported that he was unable to 
work because he kept falling behind and people irritated him.  
He had a part time job at Houston Community College (HCC) but 
he could not keep up with that work either.

He lived with his girlfriend of 7-8 years.  He tried to get 
along with his girlfriend; however, he reported that "he 
just can't take it."  He was divorced and had a grown son 
from his previous marriage.  Another marriage was annulled 
after a very short time.  He reported that he just could not 
stay in relationships because he liked to go into isolation 
periods and be by himself.  He enjoyed sitting outside on his 
back porch and listening to jazz music.  He used to like to 
dance but did not enjoy getting out anymore.  He reported 
that he had put himself together after quitting drugs, but 
now just felt like the bottom had fallen out.  He became sad 
when he realized there was not much he enjoyed.

On a typical day, he got up around 7:30-8 and took his 
medication and has some cereal.  He then went back to sleep 
until around 11-1.  Sometimes the medication hit him hard and 
he could not get back up very easily.  He then might have 
coffee and sit outside or he might just lie back down.  He 
tried to watch television but just switched channels.  When 
his girlfriend returned from work, he tried to visit with 
her; however, he often just went into a back room and found 
something to do so he could be by himself.  His girlfriend 
had to encourage him to take care of his hygiene because he 
saw no need since he never went anywhere.

The Veteran acknowledged feeling sad often and said he could 
not do anything because he was depressed.  He was also 
irritable and acknowledged anhedonia.  He also said he had 
suicidal thoughts and it seemed like they had increased in 
frequency lately.  He reported hypersoma and a decrease in 
energy.  He reported that he got angry but was able to manage 
it for the most part.  He denied any symptoms of psychosis.

He had nightmares (increased in frequency and intensity due 
to the Iraqi war) about incidents in Vietnam.  He engaged in 
numerous avoidance behaviors and generally isolated and 
avoided people as much as possible.  He had a decreased 
interest in any pleasurable activities and reported evidence 
for a sense of foreshortened future.  He also had a 
restricted affective range, increased arousal, chronic anger 
problems, paranoia and hypervigilance in crowds.

Objectively, he was slightly disheveled in appearance.  His 
interaction was cooperative and speech was normal.  His mood 
was irritable and potentially labile.  Thought processes were 
coherent and goal directed and thought content revealed no 
unusual preoccupation or evidence for suicide or psychosis.  
Attention and concentration were intact and all memory 
functions were within normal limits.  Judgment was good.  His 
PTSD was confirmed and he was assigned a GAF score of 40.  
The examiner commented that the Veteran was given a GAF of 40 
because his functioning had declined so that he evidenced 
significant impairment in his relationships and in 
occupational functioning.  The examiner concluded that the 
Veteran's PTSD symptoms were serious and fairly constant with 
very short periods of remission.  The examiner opined that 
the Veteran was not employable because of his chronic 
irritability.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that for the entire period of this appeal the 
Veteran's service-connected PTSD is shown to be essentially 
productive of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  In this regard, the 
Veteran consistently reported that he generally isolated and 
avoided people as much as possible.  Additionally, the Board 
notes the November 2006 letter from the Veteran's former 
employer indicating the Veteran had consistent, serious 
problems in the workplace.  The employer reported that over 
the course of his employment, the Veteran continuously 
displayed behaviors consistent with unrealistic suspicions, 
guarded and paranoid of co-workers, and sometimes 
uncontrollable/irate behavior.

The Board is aware of some VA records which indicate the 
Veteran's PTSD is of a lesser degree of severity.  In this 
regard, in these records the Veteran was assigned GAF scores 
ranging from 51 to 55.  GAF scores that range from 51 to 60 
are assigned for PTSD with moderate symptoms.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2008).  
Although the Veteran's GAF score must be considered, it is 
certainly not dispositive in the evaluation of the service-
connected PTSD.  Given the entire medical record in concert,   
it is concluded that the Veteran's PTSD symptoms more likely 
approximate the higher rather than the lower rating.  For 
these reasons, a 70 percent evaluation is warranted for the 
entire appeal period.  38 C.F.R. § 4.130 DC 9411.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name is not 
demonstrated by the medical evidence of record, thus the 
Veteran does not warrant a higher evaluation.  While it was 
noted that in February 2005 that he was not taking care of 
his hygiene well and a slightly disheveled appearance during 
the December 2006 VA examination, there is no evidence 
showing intermittent inability to perform activities of daily 
living.  In any event, the Board notes, significantly, that 
the Veteran has been assigned a total rating based on 
individual unemployability due to his service-connected 
disability.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD; for the period prior to May 2, 
2006 is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased evaluation in excess of 70 percent for the 
service-connected PTSD; for the period beginning on May 2, 
2006 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


